The petition seeks review of the opinion and decision of the Court of Appeals on rehearing in that court as to the matter of selecting the jury.
The question insisted upon by petitioner was not discussed or decided by the Court of Appeals, but treated as merely an intimation only, and not a ruling of the trial court to which exception was reserved. Petitioner's argument, therefore, overlooks the limited review of this court of decisions of the Court of Appeals, illustrated by Postal Telegraph Co. v. Minderhout, 195 Ala. 420, 71 So. 91, and the more recent case of Ballard v. State, 219 Ala. 222, 121 So. 502, and Hardy v. First National Bank of Jacksonville, 219 Ala. 435, 122 So. 702.
The writ will be denied.
Writ denied.
ANDERSON, C. J., and GARDNER, BOULDIN, and FOSTER, JJ., concur. *Page 380